Citation Nr: 0527746	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  98-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Hammon, P.J.  Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  

The veteran died in March 1975.  The appellant is the 
veteran's widow.  

This case initially came to the Board of Veterans Appeals' 
(Board) on appeal from a September 1997 rating decision by 
the RO.  

The case was remanded by the Board to the RO for additional 
evidentiary development in December 1999, May 2001 and 
September 2003.  

In January 2001, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
That opinion was received in February 2001.  



FINDINGS OF FACT

1.  The veteran, who performed active service that included 
duty in the Republic of Vietnam, is shown to have died in 
March 1975 as the result of metastatic malignant melanoma.  

2.  During his lifetime, the veteran is not shown to have 
established service connection for any disability.  

3.  The veteran is not shown to have manifested the fatal 
malignant melanoma in service or during the one-year 
presumptive period after service.  

4.  The veteran's malignant melanoma is not shown to have 
caused by any exposure to Agent Orange or otherwise to have 
been due to any other event or incident of his period of 
service.  

5.  A service-connected disorder is not shown to have caused 
or to have contributed materially in producing or 
accelerating the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by malignant melanoma 
was not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service; nor may it be presumed to have been 
due to any Agent Orange exposure that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2004, 
wherein the RO advised the appellant of the type of evidence 
needed to substantiate her claim for service connection.  

In this letter, the RO also advised the appellant of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her, what evidence should be provided 
by VA, and the need to advise VA of or submit any additional 
evidence that she believed might be relevant to her claim.  

As directed by the Board in its September 2003 remand, the RO 
specifically requested that the appellant provide the 
information necessary to obtain treatment records related to 
removal of lesions from the veteran's neck in approximately 
1972 and a copy of the autopsy report if one was done.  

In an August 2004 letter, the appellant indicated that to the 
best of her knowledge the information already of record 
regarding treating physicians, facilities, dates of treatment 
and medical tests was complete.   

However, she did provide the information necessary for the RO 
to attempt to obtain the records related to removal of 
lesions from the veteran's neck.  No mention was made of an 
autopsy.  

The appellant indicated that the physician who had removed 
lesions from the veteran's neck was deceased and that his son 
had taken over the practice.  The RO requested the records 
and received a response that they had no records on the 
veteran.  

The Board notes that records were also requested from 
Clearfield Hospital related to treatment received by the 
veteran in 1972; however, none were located.  Records from 
Hershey medical Center were also requested and the Board 
notes they are associated with the claims file.  

In the Board's opinion, the appellant has been afforded every 
opportunity to submit evidence in support of her claim for 
service connection.  The RO informed the veteran of the new 
VCAA considerations, solicited evidence, considered her claim 
again in light of the new requirements, most recently in the 
July 2005 SSOC, and fully assisted her to the best of VA's 
ability.  

The appellant has not alleged, nor does the record currently 
reflect, that there exists any additional available evidence 
for consideration in her appeal.  

Thus, the Board finds that all obtainable evidence identified 
by the appellant has been obtained and associated with the 
claims folder and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the appellant.  Since 
she has had every opportunity to submit evidence and argument 
in support of her claim and to respond to VA notices, 
deciding the appeal would not be prejudicial to her.  

The Board further finds that VA has done everything 
reasonably possible to assist the appellant including an 
exhaustive search for pertinent records.  

Accordingly, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising the appellant as to the 
evidence needed, and in assisting her in the development of 
her claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Factual Background

The veteran's service medical records include a radiographic 
report dated in October 1968, which noted a questionable 
abnormality of the cardiac silhouette with enlargement of the 
right ventricle.  However, no other problems or abnormalities 
are noted in the service medical records, and the entry and 
separation exam reports are normal.   

The private hospitalization records from the Milton S. 
Hershey Medical Center of the Pennsylvania State University 
indicate that the veteran was admitted in May 1974 for 
symptoms of right heart obstruction.  A cardiac 
catheterization performed at that time showed an atypical 
rounded filling defect in the veteran's right atrium, which 
was felt to most likely constitute a myxoma.  When the right 
atrium was surgically opened, it was found to contain a large 
black mass, which was determined to be a malignant melanoma.  

The record also includes a notation to the effect that two 
years prior to the May 1974 hospitalization, the veteran had 
had a lesion removed from the right side of his neck; 
however, after careful attempts at follow-up, it was 
determined that the specimen was probably not forwarded for 
pathological examination.  

Unfortunately, the veteran's condition deteriorated 
significantly over the next year as he developed rapidly 
progressive metastatic malignant melanoma.  A private medical 
record dated in March 1975 referenced a more than 50 percent 
enlargement on both the right and left sides of the veteran's 
heart.  

The medical records from Clearfield Hospital indicate that 
the veteran died in March 1975, from malignant melanoma with 
widespread metastasis.  

The veteran's death certificate lists the immediate cause of 
the veteran's death as malignant melanoma.  

In light of the complex nature of this case, in January 2001, 
the Board requested the opinion of a medical specialist from 
VHA, which was subsequently received in February 2001.  

According to the VHA medical expert, it was extremely 
unlikely that the finding on the chest x-ray study in service 
was indicative of a mass in the right heart.  He noted that 
the tumor, when found, was in the right atrium as opposed to 
the right ventricle.   

The medical expert explained that the right atrium was 
visible on chest x-ray study only when it was significantly 
enlarged and that this was not noted on the x-ray report.  He 
further opined that, if there had been a mass in the right 
ventricle at the time of the x-ray study in service and it 
had ultimately represented a melanoma, it was extremely 
unlikely that the veteran would have remained asymptomatic 
for 6 more years.  

As for the assertion that the veteran's death was related to 
exposure to Agent Orange in service, the medical examiner 
noted that malignant melanoma was not one of the conditions 
that had been determined to have some relation to exposure to 
herbicides.  

In addition, the medical expert noted that an online search 
of medical literature using the Medline search engine did not 
turn up any articles on Agent Orange exposure and malignant 
melanoma.  

In conclusion, the medical specialist opined that the veteran 
might well have had a cutaneous malignant melanoma removed 
from his neck sometime in 1972 and that the subsequent 
development of intracardiac melanoma was most likely a 
metastasis as opposed to a primary tumor.  He explained that 
pericardial metastases from primary melanomas were common, 
but intracardiac or myocardial metastases were uncommon.  

In summary, he reasserted that it was extremely unlikely that 
the apparent abnormality commented on in the chest x-ray 
report in 1968 or exposure to Agent Orange had anything to do 
with the subsequent development of an intracardiac melanoma.  

As noted hereinabove, the RO was unable to locate any medical 
records associated with the removal of a lesion from the 
right side of the veteran's neck in approximately 1972.  

The appellant did not indicate that an autopsy had been 
performed following the veteran's death, nor does the death 
certificate indicate that an autopsy was performed.  


III.  Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
malignant melanoma that caused the veteran's death was 
incurred in service or was the result of his exposure to 
Agent Orange therein.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312  (West 2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  

The following diseases shall, in turn, be presumptively 
service connected due to herbicide exposure, if this 
requirement is met, even though there is no record of such 
disease during service:  chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft tissue sarcomas.  38 C.F.R. § 
3.309(e) (2005).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

Even if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered on a direct basis under 38 C.F.R. § 3.303(d) in 
order to determine whether the disease diagnosed after 
discharge was incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002). 

The Board finds in this case that the preponderance of the 
evidence is against the appellant's claim.  

In support of her claim, the appellant has submitted the 
veteran's service medical records, private medical records 
from Clearfield Hospital and Hershey Medical Center detailing 
the veteran's course of treatment for malignant melanoma, and 
the veteran's death certificate.  

The private medical records from Hershey Medical Center and 
Clearfield Hospital reflect that the veteran was first 
diagnosed with malignant melanoma during a May 1974 
hospitalization for treatment of right heart obstruction.  
Malignant melanoma was discovered in the right atrium during 
surgery; however, there is no indication in those records 
that the veteran's malignant melanoma was related to his 
service.  

Further, the veteran's death certificate confirms that the 
veteran's malignant  melanoma was the cause of his death, but 
does not provide any evidence that it was related to his 
service.  

Accordingly, the Board finds that there is no evidence in the 
private medical records or on the death certificate to 
support appellant's assertion that the veteran's malignant 
melanoma was incurred in or aggravated by service.  

The appellant asserts that the veteran had lesions removed 
from his neck in 1972, but no medical evidence was ever 
located in support of that statement, despite numerous 
efforts and an exhaustive search by VA.  

Regarding the evidence in the service medical records, the 
Board notes that they include a chest x-ray report, which 
showed a questionable abnormality of the cardiac silhouette 
with right ventricle enlargement.  

However, the VHA opinion found that it was extremely unlikely 
that the finding on the chest x-ray study in service was 
indicative of a mass in the right heart, mainly because the 
abnormality noted on the cardiac silhouette was in a 
different area of the heart than the mass that caused the 
veteran's death.  

The Board notes that there is no medical evidence of record 
that contradicts that opinion, and the appellant has 
submitted no other evidence or given the Board any reason to 
doubt the credibility or the basis of the VHA opinion.  

The Board now turns to the appellant's claim that the 
veteran's exposure to Agent Orange during his tour in the 
Republic of Vietnam was the cause of his malignant melanoma, 
and that it first manifested itself in the veteran's neck 
lesions in 1972.  

Although the appellant sincerely believes that the veteran's 
malignant melanoma was caused by his exposure to Agent 
Orange, she is not competent to offer an opinion on a matter 
requiring medical expertise and thus her statements do not 
constitute medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Even assuming that any lesion removed in 1972 was a malignant 
melanoma that later metastasized to the heart, the Board 
notes that 1972 was more than two years after the veteran's 
discharge from service and beyond the one year presumptive 
period.  

Moreover, malignant melanoma is not one of the presumptive 
conditions for which service connection can be granted for 
Agent Orange exposure, and the Board finds no evidence that 
the veteran's tumor was anything other than that.  

In this case, the record reflects that the veteran served in 
the Republic of Vietnam during the Vietnam Era.  Thus, 
pursuant to the provisions of 38 C.F.R. § 3.307(a), he is 
presumed to have been exposed to herbicides.  Nevertheless, 
the Board finds that presumptive service connection based on 
herbicide exposure is not warranted because malignant 
melanoma is not one of the specific diseases listed in 38 
C.F.R. 
§ 3.309(e).  

Further, the VHA opinion addressed that issue and opined that 
it was extremely unlikely that the veteran's exposure to 
Agent Orange had anything to do with the subsequent 
development of his intracardiac melanoma.  

The Board notes that there is no medical evidence of record 
that contradicts that opinion, and appellant has submitted no 
other evidence or given the Board any reason to doubt the 
credibility of the VHA opinion.  

Accordingly, the Board finds the VHA opinion the most 
probative evidence in the record that the veteran's malignant 
melanoma was not incurred in or aggravated by his military 
service, to include his presumed exposure to Agent Orange.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	 Board of Veterans' Appeals  





 Department of Veterans Affairs


